Citation Nr: 1119286	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-25 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair, effective September 12, 2003.

2.  Entitlement to an initial compensable evaluation for hepatitis B, effective September 23, 1997.

3.  Entitlement to an initial compensable evaluation for chronic obstructive pulmonary disease (COPD) associated with nicotine dependence, effective September 23, 1997 to May 25, 2001.

4.  Entitlement to an initial compensable evaluation for COPD associated with nicotine dependence, effective May 25, 2001 to March 12, 2007.

5.  Entitlement to an initial compensable evaluation for COPD associated with nicotine dependence, effective March 12, 2007 to May 23, 2007.

6.  Entitlement to an initial compensable evaluation for COPD associated with nicotine dependence, effective May 23, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for GERD with hepatitis B, status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair assigning a 10 percent evaluation, effective September 12, 2003, and granted service connection for COPD assigning a 0 percent evaluation, effective September 23, 1997.  In January 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.

The Board separated the issues of GERD and hepatitis B and granted an earlier effective date of September 23, 1997 for the grant of service connection for hepatitis B in a June 2007 decision and remanded the issues of entitlement to an increased initial evaluation in excess of 10 percent for GERD with hepatitis B, status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair, and an increased initial evaluation in excess of 0 percent for COPD.  The Board remanded the case again in November 2009, as additional development was still necessary before these claims could be resolved.  Specifically, additional VA treatment records were missing from the claims file.  The directives of the Board remands were substantially followed.

Since hepatitis B is a separate disability, the issue of entitlement to an initial compensable evaluation for hepatitis B has been separated, as reflected on the first page of this decision.

The Veteran submitted a service connection claim for sleep apnea secondary to service-connected COPD and deviated nasal septum in May 2008.  He also submitted a statement in October 2009 claiming clear and unmistakable error in that he was not afforded a Gulf War examination after his service.  He contends that all of his service-connected disability ratings should be effective November 23, 1994.  As the issues of entitlement to service connection for sleep apnea secondary to service-connected COPD and deviated nasal septum and a claim of clear and unmistakable error have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable evaluation for COPD associated with nicotine dependence, effective subsequent to May 23, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence shows the Veteran's GERD status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair is manifested by persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, and some findings of weight fluxuation with anorexia.  

2.  The most probative medical evidence shows that while the Veteran had a hepatitis B infection in service, it quickly resolved with no sequelae; and while there is a suggestion of cirrhosis associated with the previous hepatitis B infection, there is no probative evidence of any present active liver disease.

3.  The medical evidence shows that effective September 23, 1997 to May 25, 2001, the Veteran's COPD was manifested by an impression of prominence of interstitial markings suggestive of chronic lung disease, with no acute pulmonary infiltrate or consolidation seen, and a mild restrictive ventillary defect; the Veteran was on no maintenance pulmonary medications and there were no pulmonary function tests (PFTs) conducted during the relevant time frame. 

4.  The medical evidence shows that effective May 25, 2001 to March 12, 2007, the Veteran's COPD was manifested by PFT studies showing FEV-1 of 95 percent predicted, and FEV-1/FVC ranging from 76 percent to 109 percent predicted; the Veteran was started on Ventolin and Atrovent side-arm treatments four times daily for management of respiratory insufficiency; and he continued on combivent and albuterol rescue metered-dose inhaler for exacerbations of expiratory wheezing,  two puffs four times a day on a regular basis; chest x-ray examination reports showed interstitial infiltrates possibly associated with COPD, left-sided atelectasis, bilateral pulmonary fibrosis in the middle and lower lung fields, and doctors could not rule out hypostatic institutional required pneumonia; there was also a clinical impression of status asthmaticus equivalent, and cavitary lesions; and the Veteran complained of dyspnea on exertion and some paroxysmal nocturnal dyspnea, which limited his physical activities.  

5.  The medical evidence shows that effective March 12, 2007 to May 23, 2007, the Veteran had an active bacterial infection of the lung with hemoptysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent for GERD status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair are not met, effective September 12, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.114, Diagnostic Codes 7345-7346 (2010).

2.  The criteria for an initial compensable evaluation for hepatitis B are not met, effective September 23, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.114, Diagnostic Codes 7345, 7312 (2010).

3.  The criteria for an initial compensable evaluation for COPD associated with nicotine dependence, effective September 23, 1997 to May 25, 2001, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.97, Diagnostic Codes 6602, 6604 (2010).

4.  The criteria for an initial evaluation of 30 percent, but no higher, for COPD associated with nicotine dependence, effective May 25, 2001 to March 12, 2007, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.97, Diagnostic Codes 6602, 6604 (2010).

5.  The criteria for an initial evaluation of 100 percent for COPD associated with nicotine dependence, effective March 12, 2007 to May 23, 2007, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.97, General Rating Formula for Bacterial Infections of the Lung (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in August 2003 (which noted hepatitis A as the issue but also indicated that hepatitis B was a possible claim) and September 2003 (for lung disease) regarding the original service connection claims.   

After the RO granted service connection for GERD with hepatitis B and COPD, in an August 2004 rating decision, the Veteran filed a notice of disagreement with the assigned ratings in September 2004.  The RO provided the Veteran with notice of the criteria for substantiating the initial rating claims for GERD with hepatitis B and COPD in May 2006 and March 2008 letters.

A December 2009 VA notice letter was provided addressing the disabilities on appeal, but it, in error, noted the criteria for substantiating a service connection claim.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Moreover, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and VA examination reports.  There is no indication in the record of any outstanding relevant evidence.

The Veteran was afforded VA examinations in December 2002 and April 2004. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

GERD

The RO granted entitlement to service connection for GERD with hepatitis B, status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair in an August 2004 rating decision, assigning a 10 percent evaluation, effective September 12, 2003.  The issues of GERD and hepatitis B have now been bifurcated.  Thus, entitlement to an increased rating for hepatitis B will be addressed separately.  

The Veteran's GERD status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair can be evaluated under a number of rating criteria.  The RO originally evaluated the disability under 38 C.F.R. § 4.114, Diagnostic Codes 7345-7346.  

Hiatal hernia is evaluated under the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7346.  Hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity is assigned a 10 percent rating.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health is assigned a 30 percent rating.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health is assigned a 60 percent rating. 38 C.F.R. § 4.114, Diagnostic Code 7346.

As the RO also originally included in the description of the Veteran's disability, "hepatitis B," in order to avoid prejudicing the Veteran, the Board will also consider whether a higher rating is warranted under 38 C.F.R. § 4.115, Diagnostic Code 7345, for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).

A 10 percent rating for chronic liver disease without cirrhosis requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  Id.

A 20 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly.  Id.

A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Id.

Note (2) under Diagnostic Code 7345 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. 38 C.F.R. § 4.112 .  Finally, Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345.

Also potentially applicable is 38 C.F.R. § 4.114, Diagnostic Code 7318 for removal of gall bladder.  Removal of gall bladder that is nonsymptomatic warrants a 0 percent rating.  Removal of gall bladder with mild symptoms warrants a 10 percent rating.  Removal of gall bladder with severe symptoms warrants a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7318.

A December 2002 VA examination report notes that the claims file was not available for review; apparently the examiner took the Veteran's history from the Veteran.  It was noted that the Veteran had an acute onset of cholelisthiasis in 2000 and had his gallbladder removed in a private hospital.  There was no current treatment.  He had had no episodes of colic, abdominal pain, fever, distention, nausea, or vomiting with the exception of gallbladder disease and subsequent surgery.  He also had not been troubled with fatigue, weakness, depression, or anxiety.  In 2000, he had a cholecystectomy through a right upper quadrant formal incision and transabdominal exploration.  

On physical examination, there was no significant gain or loss of weight, nor did the Veteran have symptoms of steatorrhea, malabsorption or malnutrition.  He had no history of hematemesis or melena; nor did he have present significant pain or tenderness.  It was noted that the Veteran had a history of impacted gallstone and gallbladder removal in 2000 and a right upper quadrant scar existed.  The scar was well-healed, approximately 12 cm in length and 1 cm in diameter without significant change in color except for a violaceous appearance compared with the surrounding abnormal skin.

A February 2003 VA treatment record notes the Veteran complained that his weight was up and down.  He also had heartburn and indigestion and occasional constipation.  He was taking Rolaids.

An April 2004 VA examination report notes that the Veteran had some anorexia, having lost 10 pounds in the last three weeks, he thought due to depression.    He rarely had paroxysmal nocturnal dyspnea as long as he slept on three pillows, which he mainly used to prevent regurgitation of food due to his GERD.  He approximated that once a month he would wake up choking on hot acid material and recently ingested food.  He learned to avoid that experience by avoiding spicy and fatty foods, and avoiding reclining within two to three hours after a meal.  He still had mid-epigastric distress and retrosternal burning, relieved in part by Omeprazole 20 mg per day.  He stated that regurgitation symptoms started in the military.  He also described dysphagia as retrosternal sticking of food, and not the sticking of food in the pharynx.  He stated that he had the same retrosternal discomfort, heartburn, and regurgitation of food at present during the military, which he treated himself with over-the-counter Tums, but had since learned that Tums contained calcium, which stimulated more acid production.  He also took acetaminophen daily for left shoulder pain; though it was noted that he had treatment for bilateral shoulder strain in the military.  It was noted that the Veteran had undergone a laparoscopic cholescystectomy in October 1999 and recovered well from the surgery, except to develop what was described as supraumbilical incisional hernia in the Hasson trocar site, which was repaired with a marlex mesh in June 2000.  The Veteran later had a recurrence of his hernia requiring repeat repair in May 2001.  He had not had a recurrence of hernia since then.

On physical examination, the Veteran was noted to be 5 feet, 6 inches tall (it is later noted that the Veteran is actually 5 feet 9 inches tall) and weighed 230 pounds, decreasing 10 pounds slowly in the last six weeks due to anorexia.  General appearance was that the Veteran was well-nourished and well-developed.  He was slightly obese.  The abdomen was generally soft without mass, pain, or tenderness.  Bowel sounds were normal.  There was a well-healed 20-cm long thin right subcostal cholecystectomy scar, which was nontender and without evidence of hernia.  There also was a 5-cm long stretched vertical elliptical supraumbilical incision from the Hasson trocar site, which measured at most 1 cm in width.  This was well-healed without evidence of hernia.  It was nontender to palpation.  There was a 13-cm long circumlinear incision with convexity superiorly just below the umbilicus as a result of the recurrent umbilical area hernia repair.  The scar was 1 cm at its widest.  It was well-healed.  All scars were not hypertrophic; nor were they tender or fixed to underlying muscle or fascia.  There was no recurrent hernia, organomegaly, and specifically no hepatomegaly or splenomegaly.  The examiner commented that it would remain to be seen whether the Veteran developed a recurrent umbilical area incisional hernia, as neither portion of mesh was placed in the optimal position for preventing recurrent of umbilical hernia.  

In August 2005, a VA annual examination report notes that the Veteran's weight was stable.  He complained of heartburn and indigestion even with Omeprazole.  He also had occasional constipation.  His appetite was good.  On physical examination, the abdomen was soft and nontender.  The assessment included obesity.  He was counseled on nutrition/weight and exercise.  The plan included increasing the dosage of Omeprazole.

A September 2006 VA emergency room record shows complaints of abdominal pain times six days.  The Veteran thought that his hernia had ripped out of the mesh.  The pain was midepigastric and in the lower right quadrant.  It was the worst approximately one half hour after eating.  His appetite was okay and his bowel movements were normal.  On physical examination, there was pain on deep palpation of the midepigastric and lower right quadrant area.  There was negative costovertebral angle tenderness and bowel sounds were normal and active.  The assessment was abdominal pain.

A March 2007 VA physician note shows the Veteran complained of losing 10 pounds in four months.  His weight was 250.5 pounds and his height was 69 inches.  The assessment included GERD, rule-out hoarseness from acid reflux.

A March 2007 VA otolaryngology consult shows the Veteran complained of trouble swallowing for 15 years.  He had no weight loss.  Food stuck at times but there was no pain.  His voice had not been normal since Thanksgiving; it was better, however.  

In October 2007, a VA telephone contact note shows complaints of constant abdominal pain at a level of six.  He described the pain as a constant feeling of a need to defecate.  He was advised to try a mild laxative.  He also reported occasional bright red blood per rectum with bowel movements.

In January 2008, the Veteran's wife called the VA hospital to inform them that every time he had a bowel movement there was blood in the toilet.  She was advised to bring the Veteran into the emergency room as soon as possible.  

A March 2008 VA physician note shows that a barium enema showed the Veteran had diverticulosis.  A colonoscopy also showed hemorrhoids.  The Veteran stated that his heartburn was controlled.  He had hemorrhoidal bleeding at times.  On physical examination, he had abdominal healed surgical scars in the right upper quadrant with no organomegaly or tenderness.  

A December 2008 VA telephone note shows the Veteran reported being light-headed since 7am, worse when standing, and chronic bloody stool.  He also responded positively to have hemotachezia.  He did not have abdominal pain.  He was advised to seek urgent evaluation in the emergency room.  A December 2008 VA emergency room record shows an assessment of dizziness and hypertension.  It was noted that the Veteran's weight was 262.8 pounds.

In June 2009, the Veteran underwent VA examination, which noted that he weighed 269 pounds and was stable from 267 pounds recorded in July 2007, though the Veteran reported to having had some weight loss of a moderate amount and weight gain over that period.  The entire service treatment records and claims file was reviewed as well as pertinent VA treatment records.  In reviewing his medical history, the examiner noted that the Veteran did not have anorexia.  It was noted that while the Veteran had some weight loss in the last year he had gained it back to previous levels.  The Veteran stated that taking Omeprazole at 20 mg significantly improved his symptoms.  He indicated that he had dysphagia for solids and liquids though the moderately prominent cricoesophageal muscle cannot be said to be the definite cause in the examiner's opinion.  The Veteran stated that before breakfast he had pyrosis, epigastric and midepigastric pain with retrosternal pain relieved sometimes by vomiting gastric mucus and then eating breakfast.  Symptoms, except for reported dysphagia, resolved until after his evening meal when he developed reflux and regurgitation, especially if he lied down within one hour of the evening meal.  Consequently he simply sat up and avoided reflux, regurgitation, and significant retrosternal pain.  He was not taking antacids and had no hematemesis or melena.  He had no nausea or vomiting.  He stated that he had no undergone esophagogastroduodenoscopy (EGD) or esophageal dilation and the examiner could find no record of these clinical studies.  He had had no hospitalizations or surgeries for GERD and had no history of esophageal trauma.  His occupation was not affected as he had been retired for several years as a result of disability caused by posttraumatic stress disorder.  Activities of daily living also were not affected by GERD.  He had no history of neoplasm.

On physical examination, his general state of health was good.  Nutrition was also good.  There were no signs of anemia.  His complete blood count in January 2009 was normal without evidence of anemia or malnutrition.  His comprehensive metabolic profile in January 2009 also was normal revealing no evidence of anemia or malnutrition.  The examiner noted that the symptoms due to GERD were actually mild.  Though the Veteran was likely to have adhesions from the several surgeries, he did not have abdominal pain or colic, distention, nausea, or vomiting.  In the examiner's opinion, he did not have post cholecystectomy syndrome.  He was taking no pancreatic enzymes or supplemental bile tablets because of having had his gallbladder removed.  He had no nausea, vomiting, or diarrhea.  His weight had been stable.  Examination of the abdomen revealed a protuberant, obese abdomen with diastasis recti, which was not a pathologic condition.  There were no masses, pain, or tenderness.  There was no evidence for splenomegaly or malnutrition.  

The Veteran stated that he had no pain in any of the scars including the trocar site incisional hernia repair scar or the umbilical hernia repair scar, both of which contained mesh at the level of the fascia.  In the right subcostal area there was a classical cholecystectomy cutaneous scar, which measured 20 cm in length and was 0.5 cm wide.  It was normally pigmented.  Beginning and passing to the right of the umbilicus was a vertical 6 cm scar, which was 1 cm wide.  It was slightly hyperpigmented causing it to be slightly pink.  This scar resulted from the trocar site incisional hernia.  In the infraumbilical region there was a crescent-shaped, 13-cm long cutaneous scar, which was 1 cm wide.  This was a scar from repair of the dilated umbilical ring also called a recurrent umbilical hernia, actually in the examiner's opinion more likely a hernia resulting from dilating of the umbilical ring caused by the trocar site hernia and its repair.  There was approximately 7 cm inferior to the junction of the mid and lateral most thirds of the subcostal incision a 2 cm transverse x 0.5cm wide slightly hypopigmented scar, likely a trocar site cutaneous scar.  

All of the scars were flat.  None of the scars were painful to the Veteran before or after palpation.  The scars were superficial though obviously deeper structures were involved.  The right subcostal scar measured 10 cm square.  The T-tube exit site scar was approximately 4 cm square.  The right abdominal trocar site scar was 1 cm square.  The incisional hernia/trocar site hernia scar was 6 cm square.  The infraumbilical recurrent umbilical hernia repair cutaneous scar was 13 cm square.  Each scar measured individually less than 39 cm square.  The scars in the aggregate measured less than 39 cm square.  All the scars were covered by normal clothing and represented 0 percent of the exposed body area.  There was no breakdown of skin in any of the scars.  There was no adherence of the cutaneous scars to the underlying tissue.  There was no elevation or depression of surface contour of the scars.  There was a large diastasis recti, which was actually not a hernia but not precipitated by or involved with any of the cutaneous scars.  There was no inflammation, edema, or keloid formation of any of the scars.  Texture of the scars was normal.  Areas of hypopigmentation of the scars were less than 39 cm.

In reviewing the medical evidence of record, the Veteran's GERD status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair does not warrant a rating higher than 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  

The medical evidence shows the Veteran's GERD status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair is manifested by persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain.  The Veteran complained of his weight going up and down and heartburn and indigestion in February 2003.  The April 2004 VA examination report notes that the Veteran slept on three pillows to prevent regurgitation of food due to his GERD.  He also stated that approximately once a month he would wake up choking on hot acid material and recently ingested food.  Additionally he had mid-epigastric distress and retrosternal burning, relieved in part by Omeprazole 20 mg per day, and dysphagia, described as retrosternal sticking of food.  The Veteran complained of heartburn and indigestion even on Omeprazole in August 2005; thus his dosage was increased.  In September 2006, he suffered from severe abdominal pain in the midepigastric and lower right quadrant and was seen in the emergency room.  He stated on examination in March 2007 that he had had trouble swallowing for 15 years.  In October 2007, he again complained of constant abdominal pain at a level of six.  He also was found to have diverticulosis on a barium enema performed in March 2008.  On VA examination in June 2009, the Veteran stated that before breakfast he had pyrosis, epigastric and midepigastric pain with retrosternal pain relieved sometimes by vomiting gastric mucus and then eating breakfast.  After eating at night he also had reflux, regurgitation, and significant retrosternal pain unless he sat up or avoided lying down within the hour of eating.  

However, the Veteran's overall health is not shown to be considerably impaired as a result of his GERD.  On physical examination in December 2002, there was no significant gain or loss of weight, nor did the Veteran have symptoms of steatorrhea, malabsorption or malnutrition.  He had no history of hematemesis or melena; nor did he have present significant pain or tenderness.  The Veteran reported that his weight was going up and down in February 2003.  The April 2004 VA examination report also notes that the Veteran had some anorexia, having lost 10 pounds in the last three weeks, but the Veteran thought this was due to depression.  On physical examination, the Veteran's general appearance was that he was well-nourished and well-developed.  The Veteran's weight was reportedly stable in August 2005, though he was reportedly obese and counseled on nutrition/weight and exercise.  A March 2007 VA physician note shows the Veteran complained of losing 10 pounds in four months.  His weight was 250.5 pounds and his height was 69 inches.  While the March 2008 VA physician note shows the Veteran had diverticulosis, on physical examination in June 2009, his general state of health was reportedly good.  Nutrition was also good with no signs of anemia or malnutrition per his complete blood count.  His comprehensive metabolic profile in January 2009 also was normal revealing no evidence of anemia or malnutrition.  The examiner noted that the symptoms due to GERD were actually mild.  Though the Veteran was likely to have adhesions from the several surgeries, he did not have abdominal pain or colic, distention, nausea, or vomiting.  The Veteran also did not have arm or shoulder pain associated with his GERD.  It was noted in April 2004 that he had left shoulder pain but this was associated with an orthopedic injury.  

Thus, the Veteran is not entitled to a rating higher than 10 percent under Diagnostic Code 7346.  While he has two or more symptoms for a 30 percent rating, they are of less severity.  

The Veteran also is not entitled to a rating higher than 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7345 for chronic liver disease.  The Veteran reportedly had anorexia at some point, though on the most recent examination in June 2009, it was noted that he did not have anorexia.  He also had some right upper quadrant pain.  However, the medical evidence does not show, nor did the Veteran report, daily fatigue, malaise, or any incapacitating episodes.  Therefore, the evidence does not more closely approximate the criteria for a 20 percent rating under Diagnostic Code 7345.

Additionally, the Veteran is not entitled to a rating higher than 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7318 for removal of gall bladder.  The Veteran was not shown to have any residual symptoms as a result of the gall bladder removal.  In June 2009, the examiner found that the Veteran did not have post cholecystectomy syndrome, as he was taking no pancreatic enzymes or supplemental bile tablets because of having had his gallbladder removed; he had no nausea, vomiting, or diarrhea; and his weight had been stable.  Physical examination of the abdomen also revealed no masses, pain, or tenderness.  Additionally, there was no evidence for splenomegaly or malnutrition.  Thus, the evidence does not show any mild symptoms related to the removal of the Veteran's gall bladder, let alone severe symptoms, which is what is required for the next higher 30 percent under Diagnostic Code 7318.

Last, a separate compensable rating for the Veteran's surgical scars is not warranted.  The surgical scars had areas of hyperpigmentation, but they were consistently shown to be well-healed without breakdown of skin.  They were nontender before or after palpation, not hypertrophic, and not fixed to underlying muscle tissue.  They also measured less than 39 cm square, represented 0 percent of the exposed body area, and were flat with a normal texture and were not considered to be disfiguring.  The scars were superficial, although it was noted that deeper structures were involved.  There also was no inflammation, edema, or keloid formation of any of the scars.  Texture of the scars was normal.  

The medical evidence shows there is no limitation of function associated with any scars.  Therefore, a compensable rating is not warranted under 38 C.F.R. § 4.118, DC 7805.

Scars, other than head, face, or neck, that are deep or cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  The minimum rating of 10 percent rating is assigned for area or areas exceeding 6 square inches (39 sq. cm). Note (2): A deep scar is one associated with underlying soft tissue damage.  The medical evidence shows the surgical scars are not deep, nor do they measure more than 39 square cm.  

The scars are not painful on examination; so 38 C.F.R. § 4.118, Diagnostic Code 7804 is in applicable.  The scars also are not shown to be unstable.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803 Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Thus, Diagnostic Code 7803 does not apply.

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates. See 73 Fed. Reg. 54,708 (Sept. 23, 2008). 

The Veteran filed his claims well before October 23, 2008 and was not previously rated for scars.  Thus, the revised regulations for the scars do not apply.

For these reasons, and the reasons stated above, the Veteran is not entitled to a rating in excess of 10 percent for his GERD status post laparoscopic cholecystectomy status post umbilical incisional hernia repair.

Hepatitis B

Even though the Veteran has been evaluated for hepatitis B and has a history of hepatitis B infection in service, the most probative evidence shows that the Veteran does not have any current chronic liver condition, including hepatitis.

The service treatment records show that the Veteran complained of darkened urine and jaundiced skin and was diagnosed with hepatitis in October 1986.  Laboratory studies specifically showed Hep B surface antigen was positive; Hepatitis A virus IGM was negative; Hepatitis B Core IGM was positive; and Hepatitis B Core IGG was positive.  A December 1986 periodic examination report notes that hepatitis was resolved with no sequelae.

After service, a June 1997 VA psychiatric treatment record notes an Axis III diagnosis of hepatitis A by history.  An October 1997 VA hospital record shows the Veteran reportedly had a history of hepatitis A dated in 1987 while on active duty.  A November 1997 letter from the VA hospital notes that the Veteran's conditions include hepatitis.  Clinical studies dated in July 1997 and November 1997 also note a positive laboratory reading for "Hepatitis C AB."  

A March 1998 VA treatment record notes an assessment of chronic hepatitis C with complaints of fatigue.  

In May 2001, a VA treatment record notes that the Veteran stated that he was initially diagnosed with hepatitis C but then was told it was hepatitis B and they accused him of using drugs, which upset him.  The examiner noted that he did, in fact, according to his private hepatologist have chronic hepatitis B.  A June 2002 VA treatment record notes an assessment of hepatitis B core ab+.

A December 2002 VA examination report shows the claims file was not made available to the examiner.  The Veteran stated that while in the service he came down with a jaundiced appearance and was feeling very ill.  He was tested and found to be positive for hepatitis A infection in 1987.  He was reevaluated and then it was noted that he was cured of the infection.  Later in approximately 1997 on a visit to the VA hospital, he was diagnosed and told that he had hepatitis C infection, that he was a "carrier" of hepatitis C.  In 2000, he had acute onset of cholelithiasis with obstructive jaundice, and after the gallbladder removal surgery was told he did not have hepatitis C but did have hepatitis B.  He was not under any current treatment.  He had had no episodes of colic, abdominal pain, fever, distention, nausea, or vomiting, with the exception of gallbladder disease and subsequent surgery.  He had not been troubled with fatigue, weakness, depression, or anxiety.  He denied any significant risk factors for liver disease or hepatitis with the exception of a transfusion he may or may not have had.  Beyond the hepatitis A infection and gallbladder problems, there was no other history of liver disease or symptoms.  The only significant history relates to caring for his ailing father in 1987 who was jaundiced.  The examiner found that this was the only possible explanation for acquiring hepatitis A.

On physical examination, there were no ascites; no significant gain or loss of weight; nor did the Veteran have symptoms of steatorrhea, malabsorption, or malnutrition.  He had no history of hematemesis or melena; nor did he have significant pain or tenderness.  His liver percussed to 10 cm overall in the midclavicular line on the right and was above the costal margin.  He was nontender; no superficial abdominal veins were noted.  He had normal muscle strength without wasting.  There were no other signs of liver disease, for example, palmar erythema or spider angiomata.  There also was no caput medusa noted.  The examiner noted that current testing showed negative Hep C AB; negative HBsAg (EIA) and ANTI-HBs (EIA); and positive Hep B core total AB.  The Veteran was negative for hepatitis C and hepatitis B carrier state.  There likely had been a false positive for hepatitis B.  There was no acute or chronic hepatitis C or B.

An August 2003 VA examination report notes that the December 2002 VA examination was reviewed, as well as the Veteran's claims file.  The claims file medical records and laboratory data reviewed showed that the Veteran had a hepatitis A infection in 1987.  In addition, on review of laboratory data from December 2002, the Veteran had a hepatitis C antibody that was negative, a hepatitis B surface antigen that was negative, a hepatitis B surface antibody that was negative, and a hepatitis B core antibody that was positive.  In addition, liver function tests performed on that date were all within normal limits.  It was the August 2003 examiner's medical opinion that the Veteran had no laboratory evidence of chronic hepatitis C given his hepatitis C antibody was negative as of December 2002.  While the Veteran had laboratory data to support a hepatitis A infection in 1987, there was no known carrier state or chronic infectious state of hepatitis A known.  The Veteran, based on his medical records and laboratory data, had no evidence of hepatitis C or hepatitis A.  

A September 2003 addendum to this report notes that given the fact that the Hep B A/B was negative and Hep B SAB was negative with Hep co/e positive from December 2002, these last findings might represent a distant exposure to hepatitis B.

An April 2004 VA examination report notes that the Veteran described jaundiced skin in October 1986 causing him to be hospitalized.  It was reported that serologic studies in the service treatment records revealed a positive hepatitis B antigen, positive hepatitis B core antibody, positive hepatitis B surface antigen, and negative hepatitis A antigen.  The Veteran stated that his jaundice diagnosed as acute hepatitis in the military occurred several weeks after he attended to his dying father who was also jaundiced.  Physical examination confirmed that the Veteran had a history of jaundice but there was no jaundice evident at the time of his separation examination.  The Veteran stated that after service during hernia repair surgery in 2000 he was told by the laparoscopic surgeon that he had definite parenchymal liver disease, though this was not documented.  The examiner found that it was likely that the Veteran was noted to have some degree of cirrhosis laparoscopically that was not documented in the operative report.  The examiner further noted that observable cirrhosis at the capsule of the liver is likely after having had acute hepatitis B.  In any case, the Veteran had not undergone any other biliary surgery, nor had he had a liver biopsy.

On physical examination, the liver was percussed as normal dimension approximately 10 cm in the right mid-clavicular line.  Laboratory studies revealed no ongoing hepatocellular inflammation either from hepatitis B or from alcohol, but were consistent with very mild hepatocellular inflammation, which occurs from scarring due to cirrhosis.  Hepatitis B surface antibody was positive confirming his hepatitis in the military to have been hepatitis B.  Hepatitis B surface antigen was negative, confirming the Veteran had cleared his hepatitis infection and was not now an active carrier and did not have chronic active hepatitis B.  Hepatitis A antibody was pending.  Hepatitis C antibody, which was negative one year ago, was repeated to rule out the Veteran having developed hepatitis C since his last examination.  Laboratory studies dated in April 2004 showed Hep C AB serum was negative and HBsAg (EIA) serum was negative. 

A June 2009 VA examination report notes that the Veteran did not have chronic liver disease at present for recent hepatitis B surface antigen was negative in December 2002 and April 2004 ruling out chronic active hepatitis B.  Hepatitis B surface antibody was negative in December 2002 and positive in April 2004, possibly as a result of immunization often times performed in patients with chronic liver disease.  Hepatitis C antibody had been negative in February 2002, February 2003, and April 2004.  Positive hepatitis C in the 1990s when hospitalized was likely a false positive test occurring around the time of his hospitalization for biliary surgery.  Hepatitis BcT antibody positivity confirms only that the Veteran had hepatitis B core antibody consistent with previous hepatitis B infection, but did not indicate chronic active hepatitis.  He had not been having symptoms of liver dysfunction.  He had no nausea, vomiting, or diarrhea.  He had no evidence of ascites.  He took a low fat diet and his weight had been stable.  There also had been no history of liver malignancy.

On physical examination, there was no evidence for shifting dullness or fluid wave to indicate ascites.  There were no masses, pain, or tenderness.  The liver was percussed as being low due to chronic obstructive pulmonary disease but of normal dimension in the right midclavicular line.  There were no dilated subcutaneous abdominal veins to indicate portal hypertension.  There was no evidence of splenomegaly.  There also was no evidence of jaundice, palmar erythema, asterixis or spider angiomata, or malnutrition.  The diagnosis was episode of acute hepatitis B in 1986 with no recurrences and no evidence for chronic active hepatitis.  It was the examiner's opinion that the Veteran did not have significant active liver disease that would cause disability.

The medical evidence shows that while the Veteran was noted as having hepatitis B in service, this quickly resolved a few months later with no sequelae.  Later laboratory studies indicated that he had been exposed to hepatitis B but that he did not have any active infection.  A possible finding of cirrhosis was noted in April 2004 (as a possible finding in 2000) and laboratory studies in April 2004 were consistent with very mild hepatocellular inflammation, which occurs from scarring due to cirrhosis.  However, cirrhosis was not confirmed.  Also, subsequent studies showed that there was no evidence of active liver disease.  Moreover, even if the Veteran does have cirrhosis, the Veteran's symptomatology does not warrant a compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7312 for cirrhosis of the liver.  A 10 percent rating for cirrhosis requires symptoms such as weakness, anorexia, abdominal pain, and malaise.  Id.  While the Veteran had some findings of anorexia, the most recent examinations found that the Veteran did not have anorexia.  He had a history of abdominal pain but he had no symptoms such as weakness or malaise.  

The evidence is against a finding that the Veteran is entitled to a compensable evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7345 for chronic liver disease without cirrhosis including hepatitis; or under 38 C.F.R. § 4.114, Diagnostic Code 7312 for cirrhosis.

COPD

The Veteran's COPD associated with nicotine dependence is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Diagnostic Code 6602 pertains to bronchial asthma, and Diagnostic Code 6604 addresses chronic obstructive pulmonary disease.  The rating criteria used for these disorders are similar; however, there are a few notable differences, and the Veteran's disability will be considered under both provisions. 

Under Diagnostic Code 6602, a 10 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an Forced Expiratory Volume in one second (FEV-1) of 71-to 80- percent predicted or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required. 

A 30 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of 56-to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required. 

A 60 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician are required for exacerbations, or; if intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required. 

A maximum 100 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

COPD is rated under 38 C.F.R. § 4.97, Diagnostic Code 6604.  Under this regulatory provision, COPD with FEV-1 of 71- to 80-percent predicted, or; FEV- 1/FVC of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80- percent predicted warrants a 10 percent disability rating.

COPD with FEV-1 of 56- to 70-percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65- percent predicted warrants a 30 percent disability rating.

COPD with FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit) warrants a 60 percent disability rating.

COPD with FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure, or; requires outpatient therapy warrants a 100 percent disability rating.  38 C.F.R. § 4.97, Diagnostic Code 6604.

VA amended the ratings schedule concerning respiratory conditions effective October 6, 2006.  The amendments apply to all applications for benefits received by VA on or after October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840- 6845. These provisions include:

When the pulmonary function tests (PFTs) are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case. 38 C.F.R. § 4.96(d)(3).

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why. 38 C.F.R. § 4.96(d)(4).

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre- bronchodilator values are used for rating purposes. 38 C.F.R. § 4.96(d)(5).

When there is a disparity between the results of different PFT FEV-1 (Forced Expiratory Volume in 1 Second) and FVC (Forced Vital Capacity), so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability. 38 C.F.R. § 4.96(d)(6).

As the Veteran's claim was received prior to October 6, 2006, the amendments do not specifically apply.   However, VA's practice was still to use post-bronchodilator results even prior to the amendments.

The Board has considered whether it would be more appropriate to evaluate the Veteran's disability under Diagnostic Code 6604 for COPD (which is the disability the Veteran actually has) rather than as bronchial asthma under Diagnostic Code 6602.  Diagnostic Code 6602 includes a note stating that "In the absence of clinical findings of asthma at time of examination, a verified history of asthmatic attacks must be of record."  In the case at hand, the Veteran has no history of asthmatic attacks.  Thus, the medical evidence supports a disability rating under Diagnostic Code 6604 for COPD as the more appropriate code.  Nonetheless, the Veteran has already been assigned a disability rating under Diagnostic Code 6602 for bronchial asthma that is effective since September 23, 1997.  Service connection for any disability or death granted or continued under title 38 U.S.C., which has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 C.F.R. § 3.957.  While the issue in this case is not severance, but rather consideration under a different diagnostic code, Diagnostic Code 6602 is actually more favorable to the Veteran; thus, any rating under another code would, in effect, sever the Veteran's entitlement to a higher rating.  Thus, the Board will leave the evaluation under Diagnostic Code 6602 for bronchial asthma.

A June 1997 VA chest x-ray examination report shows an impression of prominence of the interstitial markings suggestive of chronic lung disease.  No acute pulmonary infiltrate or consolidation was seen.  An April 1998 treatment record notes a mild restrictive ventillary defect compared with pulmonary function testing in August 1997.  Smoking cessation to halt further lung damage was recommended.

A June 1998 VA chest x-ray examination report shows chronic changes of the lung bases with no signs of acute infiltrates or consolidations.  There were no signs of pleural reactions.  The impression was mild chronic changes on the lung bases but there were no signs of acute infiltrates.  

A May 25, 2001 private hospital consultation report notes that the management of respiratory insufficiency, which had developed in a postoperative setting was requested.  The history of present illness showed that the Veteran was an active smoker who underwent elective surgical repair of an umbilical hernia in May 2001 and his postoperative clinical course had been complicated by the development of low grade fever associated with chest tightness, cough, and an abnormal chest x-ray.  He vaguely remembered being told many years prior that if he kept smoking he would develop emphysema.  He had had no recent PFTs to confirm or refute this diagnosis.  He was on no maintenance pulmonary medications prior to admission.  

The clinical impression was suspected mild to moderate underlying COPD.  There was an abnormal chest x-ray with low-grade fever.  An attached May 2001 chest x-ray examination report shows an impression of interstitial infiltrates possibly associated with COPD, and left-sided atelectasis.   The examiner suspected this was most likely due to hypostasis; they could not rule out hypostatic institutional required pneumonia.  There was also a clinical impression of status asthmaticus equivalent.  The plan was to start Ventolin and Atrovent side-arm treatments four times daily.  The examiner added that there was an extremely low threshold as necessary to add systemic corticosteroid therapy to this regimen.

A May 27, 2001 VA PFT shows FEV-1/FVC of 76 percent.  There was no airflow limitation, normal lung volumes, normal transfer factor for carbon monoxide, and arterial blood gases at rest on room air revealed normal oxygen tension.  There also was normal acid-base balance.  There was elevated carboxyhemoglobin from the effects of smoking.  Smoking cessation to halt further lung damage was recommended.  The June 1998 chest x-ray and May 2001 PFT were noted in a February 2002 VA treatment record.  The assessment at that time was COPD and FEV-1/FVC of 76 percent.  The Veteran was on combivent and albuterol rescue metered-dose inhaler.

A February 2003 VA chest x-ray examination report shows fullness of the left pulmonary out flow tract simulating a mass.  There was noted bilateral interstitial coarsening involving the lower half of each lung suggesting changes of COPD.  This was supported by tracheaomegaly.  The assessment was COPD, tobacco.

An April 2004 VA examination report shows the Veteran stated that he became dyspneic on walking approximately 100 feet when walking up a 45-degree incline near his house.  He could climb five flights of stairs but only very slowly.  He could only climb one flight of stairs at a fast rate before he became dyspneic.  He did not have chest pain.  He did not have a history of asthma but did have definite exacerbations of expiratory wheezing, presently treated with Combivent (albuterol and ipratropium) two puffs four times a day on a regular basis.  He also had an additional albuterol inhaler, which he might use two puffs four times a day as he did once a month for increased wheezing.  The Veteran was prescribed an Advair Diskus during an exacerbation of COPD following a hernia surgery.  He did not have orthopnea.  He rarely had paroxysmal nocturnal dyspnea as long as he slept on three pillows.  He did not believe that he had experienced aspiration of food sufficient to cause bronchitis or pneumonia.  He took no oral bronchodilator medications.  He did not use oxygen even during the periods of exercise.  He did believe that he was incapacitated because of his COPD, for he could no longer do any strenuous work.  He stated that he was once able to make five mile marches and runs, limited only by right calf pain, but could no longer perform any muscular activity or walk event at a fast pace without becoming dyspneic.  He had had no exacerbations of COPD severe enough to cause him to become bedridden.

It was noted that a February 2004 chest x-ray examination report revealed fullness of the left pulmonary outflow tract simulating a mass.  There was bilateral interstitial coarsening in the lower half of each lung suggesting COPD and supported by tracheomegaly.  Chest x-ray examination in April 2004 revealed bilateral pulmonary fibrosis in the middle and lower lung fields.  Fullness of the left pulmonary out flow tract was not discussed on the April 2004 chest x-ray report.  PFTs including spirometry and diffusion studies were interpreted as being normal performed at VA hospital in April 2003.  PFTs in April 2004 showed FEV-1 of 95 percent predicted and FEV-1/FVC of 80 percent (actual) and 109 percent (predicted).  The diagnosis was COPD with interstitial pulmonary fibrosis, secondary to cigarette habit, resulting in nicotine dependency.  Normal carboxy hemoglobin confirmed that he had quit smoking.

VA prescription records note albuterol 90/ Ipratrop 18mcg 200D PO Inhl; he was to take two puffs by mouth four times a day for breathing dated from August 2006 to February 2007.

An April 2007 VA physician note shows the Veteran had a sputum culture that was positive for aspirated foreign body.  A March 12, 2007 chest x-ray examination report shows bilateral congestion but was otherwise normal.  The assessment was smoking and hemoptysis of questionable etiology.  An addendum noted that the positive sputum culture was sent for evaluation.  The report meant that the Veteran had an organism growing that was likely an atypical tuberculosis.  Chest x-rays showed cavitary lesions.

A May 23, 2007 addendum notes that results of the aspirated foreign body cultures were mycobacterium interjectum.  The Chief of Infectious Diseases recommended a computed tomography (CT) scan of the chest.  Active outpatient medications continued to include albuterol 90/ Ipratrop 18mcg 200D PO Inhl; inhale two puffs by mouth four times a day for breathing.  

The medical evidence shows that effective September 23, 1997 to May 25, 2001, the Veteran's COPD was manifested by an impression of prominence of interstitial markings suggestive of chronic lung disease, with no acute pulmonary infiltrate or consolidation seen, and a mild restrictive ventillary defect.  There are no PFTs of record during this time frame.  There also is no indication that the Veteran was taking any medication for his COPD.  It was noted on the private hospital consultation on May 25, 2001 that the Veteran was on no maintenance pulmonary medications prior to admission.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  Based on these findings, a noncompensable rating for the Veteran's COPD is appropriate from September 23, 1997 to May 25, 2001 under 38 C.F.R. § 4.97, Diagnostic Code 6602.

The medical evidence shows that effective May 25, 2001 to March 12, 2007, the Veteran was started on Ventolin and Atrovent side-arm treatments four times daily for management of respiratory insufficiency; and he continued on combivent and albuterol rescue metered-dose inhaler for exacerbations of expiratory wheezing,  two puffs four times a day on a regular basis.  Chest x-ray examination reports showed interstitial infiltrates possibly associated with COPD; left-sided atelectasis; bilateral pulmonary fibrosis in the middle and lower lung fields; and doctors could not rule out hypostatic institutional required pneumonia; there was also a clinical impression of status asthmaticus equivalent; and cavitary lesions.  PFT studies showed FEV-1 of 95 percent predicted, and FEV-1/FVC of ranged from 76 percent to 109 percent predicted.  There was no airflow limitation, normal lung volumes, normal transfer factor for carbon monoxide, and arterial blood gases at rest on room air revealed normal oxygen tension.  The Veteran complained of dyspnea on exertion and some paroxysmal nocturnal dyspnea if he did not sleep on three pillows.  He took no oral bronchodilator medications.  He did not use oxygen even during the periods of exercise.  He felt that he was incapacitated because of his COPD, for he could no longer do any strenuous work but he had had no exacerbations of COPD severe enough to cause him to become bedridden.  

Under Diagnostic Code 6602, the PFT result showing FEV-1/FVC of 76 percent predicted warrants a 10 percent rating.  (The same rating would apply under Diagnostic Code 6604 for COPD).  However, the PFT result showing FEV-1/FVC of 109 percent predicted does not meet the criteria for a 10 percent rating under Diagnostic Code 6602 or 6604.  Nonetheless, the medical evidence further shows that the Veteran has required daily inhalational bronchodilator therapy.  Specifically, he was started on Ventolin and Atrovent side-arm treatments four times daily for management of respiratory insufficiency on May 25, 2001 and he continued on combivent and albuterol rescue metered-dose inhaler for exacerbations of expiratory wheezing, two puffs four times a day on a regular basis, thereafter.  Under Diagnostic Code 6602, a 30 percent rating is warranted for daily inhalational bronchodilator therapy (whether or not the requirements for PFTs are met).  While he did not have bronchial asthma per se, chest x-ray examination showed an impression of status asthmaticus equivalent.  Also, as discussed previously, since the Veteran has been rated under Diagnostic Code 6602 for more than 10 years and this code is more favorable than the diagnostic code for COPD, the Board will not change the rating code.  See 38 C.F.R. § 3.957.  Therefore, the medical evidence in this case warrants a rating of 30 percent for COPD associated with nicotine dependence.

The next higher 60 percent rating is not warranted, as the Veteran's PFTs do not show that the requirements for this rating are met.  Moreover, the medical evidence does not show at least monthly visits to a physician for required care of exacerbations or the use of systemic corticosteroids.  It was noted in May 2007 that corticosteroids would be used as needed but there is no subsequent mention of treatment with corticosteroids.  Additionally, the Veteran received intermittent outpatient care for his COPD with some exacerbations but was not seen on a monthly basis.

Thus, the record shows that a 30 percent rating is warranted for COPD associated with nicotine dependence under Diagnostic Code 6602, but no higher, effective May 25, 2001 to March 12, 2007.

A March 12, 2007 chest x-ray examination report shows an assessment of hemoptysis of questionable etiology.  An addendum noted that the positive sputum culture was sent for evaluation.  On May 23, 2007, it was shown that the results of the aspirated foreign body cultures were mycobacterium interjectum.  Under 38 C.F.R. § 4.97, it is noted that bacterial infections of the lung are rated under the General Formula for Bacterial Infections of the Lung (diagnostic codes 6822 through 6824) and that active infection with systemic symptoms such as fever, night sweats, weight loss, or hemoptysis will be assigned a 100 percent rating.

As the record shows, effective March 12, 2007 to May 23, 2007, hemoptysis and active bacterial infection of the lungs, a 100 percent rating is warranted under 38 C.F.R. § 4.97.  

Staged and extraschedular ratings, TDIU, & lay evidence

The level of impairment associated with the GERD status post laparoscopic cholecystectomy status post umbilical incisional hernia repair has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for a 10 percent rating.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the hepatitis B, there is no active disease shown, as discussed above.  Regarding the COPD, aside from the staged 0 percent, 30 percent, and 100 percent ratings, no additional staged ratings are warranted.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The impairment associated with the GERD and COPD is adequately considered by the diagnostic codes applied.  With respect to the GERD, the medical evidence generally shows epigastric distress with dysphagia, pyrosis, and regurgitation of a mild degree.  At different times, the COPD is manifested by either limited symptomatology with no use of medication, daily inhalational bronchodilator therapy, and later by active bacterial infection of the lungs.  Diagnostic Codes 7346 and 6602, respectively, specifically address this type of impairment.  A rating in excess of the 0 percent, 10 percent, and 30 percent ratings assigned is provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those manifestations are not present in this case prior to the 100 percent rating for COPD, effective March 12, 2007.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required frequent periods of hospitalization due to the disability, and marked interference with employment has not been shown.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. The record demonstrates, however, that the Veteran retired due to a psychiatric disability and is presently rated as 100 percent for this disability.  Therefore, any inferred TDIU claim is inapplicable for the disabilities on appeal.

The Veteran has argued that he is entitled to an increased rating for his service-connected GERD, hepatitis B, and COPD.  He is competent to report that which he can experience or observe and is deemed credible, in this regard.  However, as laypersons lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation and laboratory studies, and to that extent, his views are outweighed by the detailed opinions provided by the medical professionals who discussed the Veteran's service-connected disabilities and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence more closely approximates the criteria for a 10 percent rating for GERD status post laparoscopic cholecystectomy status post umbilical incisional hernia repair; a 0 percent rating for hepatitis B; and staged ratings of 0 percent, 30 percent, and 100 percent for COPD associated with nicotine dependence. 38 C.F.R. § 4.7.  To the extent that any increased ratings were denied, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for GERD status post laparoscopic cholecystectomy and status post umbilical incisional hernia repair, effective September 12, 2003, is denied.

Entitlement to an initial compensable evaluation for hepatitis B, effective September 23, 1997, is denied.

Entitlement to an initial compensable evaluation for COPD associated with nicotine dependence, effective September 23, 1997 to May 25, 2001, is denied.

Entitlement to an initial evaluation of 30 percent, but no higher, for COPD associated with nicotine dependence, effective May 25, 2001 to March 12, 2007, is granted, subject to the rules and payment of monetary benefits.

Entitlement to an initial evaluation of 100 percent for COPD associated with nicotine dependence, effective March 12, 2007 to May 23, 2007, is granted, subject to the rules and payment of monetary benefits.


REMAND

The record shows that there is missing evidence dated in May 2007 that pertains to the Veteran's COPD claim.  Specifically, a May 2, 2007 VA pulmonary procedure note from the VAMC in Lake City indicates that PFTs were completed as well as DLCO and lung volumes.  It was noted that the report including the images would be found by accessing the "notes," "tools," "imaging," and then clicking  on the PFT icon.  However, there is no printout of the tests.  The Board does not have the capability of accessing the records and there is no indication that the RO has reviewed the records in the first instance.  Thus, the claims file must be returned so that the RO can print out these records and review them.  

Secondly, May 2007 records from the VAMC in Lake City note that a CT scan of the chest was ordered after a sputum culture was positive for mycobacterium interjectum.  There is no subsequent record of any CT scan.  It is not clear if the CT scan never happened or if the record of the scan is just not in the file.  There are multiple references to the CT scan being necessary; thus it appears that it was considered a rather important medical test.  Therefore, a search should be conducted to determine if the Veteran had a CT scan of his chest.  

Moreover, as stated above, the Board has assigned a 100 percent rating for the Veteran's COPD, effective March 12, 2007 to May 23, 2007 for active bacterial infection of the lungs with hemoptysis.  Treatment records dated subsequent to this should be obtained (not just the CT scan records) to determine whether the Veteran's lung infection resolved and, if so, when.

The missing PFTs and potentially missing CT scan of the chest, and subsequent treatment records are all relevant to the Veteran's increased rating claim for COPD.  Thus, VA's duty to assist requires that VA obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional VA treatment records from the VAMC in Lake City, specifically, copies of PFTs, DLCO, and lung volumes tests that were conducted in and around May 2, 2007, a CT scan of the chest that was performed in May 2007 or thereafter, and subsequent VA treatment records addressing the Veteran's treatment for active bacterial infection of the lungs with hemoptysis to determine when and if the lung infection resolved.

2.  Thereafter, conduct any additional development deemed necessary.  If the benefit sought on appeal is denied (i.e. a rating less than 100 percent from May 23, 2007), issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


